DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered. Claims 1, 3, 5-26 are pending; claims 10-19 remain withdrawn for being drawn to non-elected subject matter. Claims 1, 3, 5-9, and 20-26 are examined.

Withdrawn claim rejections
 Claim Rejections - 35 USC § 103
The rejection of claims 1, 3, 5, 6, and 9 under 35 U.S.C. 103 as being unpatentable over Motohashi et al. is withdrawn in view of persuasive arguments of Applicant.
The rejection of claims 7 and 8 under 35 U.S.C. 103 as being unpatentable over Motohashi et al. in view of Tashiro et al. is withdrawn in view of persuasive arguments of Applicant.
The rejection of claims 1, 3, 5, 6, and 9 under 35 U.S.C. 103 as being unpatentable over Kang et al. in view of Tashiro et al. is withdrawn in view of persuasive arguments of Applicant.

New claim rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-9, and 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
The claims are drawn to a method for producing an NKT cell ligand-pulsed human CD14  positive and CD1d positive cell, comprising a step of culturing an isolated CD14+ CD1d+ positive cell in a medium containing an NKT cell ligand and GM-CSF and substantially free of IL-4.  A further limitation is that the medium is substantially free of SCF and/or Flt3L. The ligand is an α galactosylceramide or a derivative of it and the cell is cultured for 16-72 hours.
The specification presents a method of obtaining human CD14  positive and CD1d positive cell cultivated in a serum free media in the presence of GM-CSF at concentration between 53.3-66.6 ng/ml and the α galactosylceramide derivative RK-163 (also used was RCAI-37 and RCAI-87) (example 1). However, the claims are broadly drawn to a method comprising cultivating human CD14  positive and CD1d positive cells in the presence of any NKT cell ligand in any type of media as long as it does not contain IL-4. The genus of methods is vast, since the media is defined by what it does not contain. Applicant is thus trying to claim a genus of methods while presenting only one specie. 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
After reading the specification and in view of knowledge in the art, one of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.

Claims 1, 3, 5-9, and 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of obtaining human CD14  positive and CD1d positive cell cultivated in a serum free media in the presence of GM-CSF at concentration between 53.3-66.6 ng/ml and the α galactosylceramide derivative RK-163 (also used was RCAI-37 and RCAI-87), does not reasonably provide enablement for a method of obtaining human CD14  positive and CD1d positive cell cultivated in all types of media in the presence of GM-CSF, as long as the media does not contain IL-4.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The claims are drawn to a method for producing an NKT cell ligand-pulsed human CD14  positive and CD1d positive cell, comprising a step of culturing an isolated CD14+ CD1d+ positive cell in a medium containing an NKT cell ligand and GM-CSF and substantially free of IL-4.  A further limitation is that the medium is substantially free of SCF and/or Flt3L. The ligand is an α galactosylceramide or a derivative of it and the cell is cultured for 16-72 hours.
The specification presents a method of obtaining human CD14  positive and CD1d positive cell cultivated in a serum free media in the presence of GM-CSF at concentration between 53.3-66.6 ng/ml and the α galactosylceramide derivative RK-163 (also used was RCAI-37 and RCAI-87) (example 1).
The method possess novelty in that the cells that are used have to be simultaneously CD14  positive and CD1d positive. The art does not specifically teach the use of these types of cells to obtain cells that are used for activate NKT cells. Also the art may use growth media that may contain other growth factors/cytokines. The specification is also confusing in the fact that it presents a method of obtaining the final product in conditions that include Fetal Bovine Serum in absence of GM-CSF. Thus, a person of ordinary skill in the art would be put in the unenviable position of trying various media formulations without an expectation of success. The amount of experimentation needed is thus considered undue.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647